1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      CENTEX HOMES,
7
                           Plaintiff,
8                                                          2:17-cv-02407-JAD-VCF
      vs.                                                  ORDER
9     ST. PAUL FIRE AND MARINE INSURANCE
      COMPANY,
10
                            Defendant.
11

12
            Before the court is Defendant Admiral Insurance Company’s Motion to Appear Telephonically for
13
     Motion Set for August 6, 2019 at 1:00 PM. (ECF NO. 183). Sufficient reason has been given to grant the
14
     instant motion.
15
            Accordingly,
16
            IT IS HEREBY ORDERED that Defendant Admiral Insurance Company’s Motion to Appear
17
     Telephonically for Motion Set for August 6, 2019 at 1:00 PM (ECF NO. 183) is GRANTED.
18
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
19
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
20
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
21
            DATED this 26th day of July, 2019.
22
                                                                 _________________________
23
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
24

25
